DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered.
Applicant’s argument with respect to Valley and Sweezer are convincing.  Valley fails to disclose the catheter shaft being movable relative to the inner lumen and the occlusion balloon having a proximal region coupled to the catheter and a distal region coupled to the outer surface of the inner lumen.  Therefore, the rejection is withdrawn. However, upon further consideration in light of the amendments to the claims, a new rejection is made over Lalonde (US 9,204,916) in view of Summers (US 5,458,573).
Similar discussion applies to claims 14 and 20.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7, 14, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 9,204,916) in view of Summers (US 5,458,573).
Regarding claim 1, Lalonde discloses an intravascular catheter system (fig. 1) including a steering assembly 44 (fig. 1), the intravascular catheter system including an inflatable balloon 30 having a proximal balloon portion and a distal balloon portion (fig. 1), a catheter shaft 16 secured to the inflatable balloon (fig. 1; col. 3, lines 39-40), a guidewire lumen 26 that extends through the catheter shaft and the inflatable balloon (fig. 1; col. 3, lines 21-28), the guidewire having a lumen having a distal region that extends through the catheter shaft and the inflatable balloon (fig. 1), and the steering assembly comprising a steering mechanism 44 that is positioned away from the inflatable balloon (fig. 1; col. 5, lines 22-27), wherein the catheter shaft is moveable relative to the guidewire lumen (col. 3, lines 21-24), and wherein eh proximal balloon region of the inflatable balloon is coupled to the catheter shaft and the distal balloon region of the inflatable balloon is coupled to the guidewire lumen (fig. 1; col. 3, lines 39-42).
Claim 1 further calls for the steering assembly to comprise a steering anchor secured to the distal region of the guidewire lumen, and a first pull wire that is secured to the steering anchor and coupled to the steering mechanism so that actuation of the steering mechanism articulates the distal region of the guidewire lumen.  Lalonde discloses that a region 38, located on the distal end of the guidewire lumen and distal to the distal end of the balloon (fig. 1) may be independently steerable using a steering wire (col. 6, lines 5-9, 16-22), but fails to specifically describe the pull wire and anchor.  Summers teaches a catheter having a distal balloon and a guidewire lumen (fig. 8) and further including a pull wire 54 connected to the distal end of the guidewire lumen using anchors (bonding: col. 4, lines 31-34; fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde so that the pull wire is secured to an anchor at the distal end of the guidewire lumen shaft s this is a known mechanism for securely fastening the wire to the distal tip of a catheter as taught by Summers so that the catheter can be steered as desired.
Regarding claim 2, Lalonde discloses that the intravascular catheter system includes a handle assembly 12, and wherein the steering mechanism 44 is positioned within the handle assembly (fig. 1).
Regarding claim 3, Lalonde discloses that the distal end region of the guidewire lumen 26 includes a distal tip 40 (fig. 1) and that the steering wire delivers a force to the tip 38 (col. 6, lines 16-22) but fails to specifically disclose that the steering anchor is secured to the distal tip.  Summers teaches that a steering anchor (bonding) is secured to the distal tip to provide a steering force at the distal tip (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde to include the steering anchor secured to the distal tip as taught by Summers so that the distal tip section can be steered to the desired location within the body.
Regarding claim 7, Lalonde discloses that the steering mechanism moves the first pull wired to articulate the distal region 38 of the guidewire lumen (col. 6, lines 5-9, 16-22; col. 5, lines 22-27).

Regarding claim 14, Lalonde discloses an intravascular catheter system (fig. 1) including a steering assembly 44 (fig. 1), the intravascular catheter system including an inflatable balloon 30 havign a proximal balloon portion and a distal balloon portion (fig. 1), a catheter shaft 16 secured to the inflatable ablloon (fig. 1; col. 3, lines 39-40), a guidewire lumen 26 that extends through the catheter shaft and the inflatable balloon (fig. 1; col. 3, lines 21-28), the guidewire having a lumen having a distal region that extends through the catheter shaft and the inflatable balloon (fig. 1), and the steering assembly comprising a steering mechanism 44 that is positioned away from the inflatable ablloon (fig. 1; col. 5, lines 22-27), a first pull wire that is coupled to the steering mechamism and connected to the distal region of the guidewire lumen (col. 6, lines 5-9, 16-22), and wherein actuation of the steering mechamisn articulates the distal region of the guidewire lumen (col. 6, lines 16-22), whrein the catheter shaft is moveable relative to the guidewire lumen (col. 3, lines 21-24), and hwereint eh proximal balloon region of the inflatable balloon is coupled to the catheter shaft and the distal balloon region of the inflatable balloon is coupled ot the guidewire lumen (fig. 1; col. 3, lines 39-42).
Claim 14 further calls for a seond pull wire that is coupled to the steering mechanism and connected to the distal region of the guidewire lumen.  Lalonde does not disclose a second pull wire.  Summers teaches two pull wires anchored to the distal end of the catheter and connected to the steering mechanism (col. 4, lines 31-43) thereby allowing bidirectional steering of the distal end of the catheter as is well known in the art (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde to include a second pull wire as taught by Summers to allow for bidirectional steering of the catheter which improves the function of the catheter.
Regarding claim 15, Lalonde discloses that the distal region of the guidewire lumen includes a distal tip 38 that is steerable (col. 6, lines 16-22), and Summers teaches the wires connected to the distal tip of the catheter (fig. 8).  Therefore, in the combination described above, the first and second pull wires are connected to the distal tip.
Regarding claim 17, Lalonde discloses that the steering mechanism moves the first pull wire (col. 5, lines 22-27), and Summers teaches that the first and second pull wires are moved by the steering mechanism (col. 4, lines 30-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first pull wire and the second pull wire connected to the steering mechanism as taught by Summers to allow for bidirectional steering of the catheter for increased control.
Claim 18 further calls a steering anchor secured within the distal region of the guidewire lumen.  Summers further teaches that the pull wires 54 are connected to the distal end of the guidewire lumen using anchors (bonding: col. 4, lines 31-34; fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde so that the pull wire is secured to an anchor at the distal end of the guidewire lumen shaft s this is a known mechanism for securely fastening the wire to the distal tip of a catheter as taught by Summers so that the catheter can be steered as desired.


Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Summers as applied to claims 1, 14, respectively, above, and further in view of Laub (US 2017/0043066).
Claim 6 calls for the first pull wire to be positioned within an interior of the guidewire lumen.  Lalonde discloses a pull wire extending from the proximal end to the distal end of the guidewire lumen, but fails to specifically disclose the location of the wire.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Lalonde to have the first pull wire extending through the guidewire lumen of the catheter because Laub teaches that the central lumen of the catheter is a suitable alternative to any other placement of the wire when providing steering wires within a catheter.

Claim 16 calls for the first pull wire and the second pull wire to be positioned within an interior of the guidewire lumen.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Lalonde to have the pull wires extending through the guidewire lumen (main lumen) of the catheter because Laub teaches that the central lumen of the catheter is a suitable alternative to any other placement of the wire when providing steering wires within a catheter.


Claims 8-10, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Summers as applied to claims 1, 14 above, and further in view of Benscoter et al (US 8,702,647).
Claim 8 calls for a second pull wire that is secured to the steering anchor and coupled to the steering mechanism.  Lalonde does not disclose a second pull wire.  Summers teaches two pull wires anchored to the distal end of the catheter thereby allowing bidirectional steering of the distal end of the catheter as is well known in the art (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde to include a second pull wire as taught by Summers to allow for bidirectional steering of the catheter which improves the function of the catheter.
Claim 8 further calls for the second pull wire to be secure to the steering anchor.  Summers does not teach a single anchor connected to both wires.  Benscoter teaches a steerable catheter having steering wires to deflect the distal end of the catheter wherein the wires are all connected to a wire anchor 38 which provides a simple and secure mechanism for attaching the wires to the catheter (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde in view of Summers discussed above to include a single steering wire anchor as taught by Benscoter to provide a simple and secure mechanism for attaching multiple wires to the distal tip of the catheter.
Regarding claim 9, Lalonde discloses that the distal region of the guidewire lumen includes a distal tip 38, and the distal tip is steerable with a wire (col. 6, lines 5-9, 14-22).  Therefore, in the combination described above, the steering anchor is secured to the distal tip to achieve this function.
Claim 10 calls for the steering anchor to be secured to an interior of the guidewire lumen.  Benscoter teaches a catheter having steering wires to deflect the distal end of the catheter, and further teaches that the steering anchor is secured to the interior of the lumen (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde in view of Summers discussed above such that the anchor is secured to the interior of the lumen as taught by Benscoter to allow for simple manufacture of the device.

Regarding claim 13, Lalonde discloses the steering mechanism for moving the steering wire for articulating the distal tip, and Summers further teaches that both the first wire and the second wire are connected to the steering mechanism to deflect the distal tip (col. 4, lines 31-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both wires connected to the steering mechanism as taught by Summers so that bidirectional steering of the distal tip can be achieved.
Claim 19 calls for the steering anchor to be secured to an interior of the guidewire lumen.  Benscoter teaches a catheter having steering wires to deflect the distal end of the catheter, and further teaches that the steering anchor is secured to the interior of the lumen (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde in view of Summers discussed above such that the anchor is secured to the interior of the lumen as taught by Benscoter to allow for simple manufacture of the device.

Regarding claim 20, Lalonde discloses an intravascular catheter system (fig. 1) including a steering assembly 44 (fig. 1), the intravascular catheter system including an inflatable balloon 30 having a proximal balloon portion and a distal balloon portion (fig. 1), a catheter shaft 16 secured to the inflatable balloon (fig. 1; col. 3, lines 39-40), a guidewire lumen 26 that extends through the catheter shaft and the inflatable balloon (fig. 1; col. 3, lines 21-28), the guidewire having a lumen having a distal region that extends through the catheter shaft and the inflatable balloon (fig. 1), and the steering assembly comprising a steering mechanism 44 that is positioned away from the inflatable balloon (fig. 1; col. 5, lines 22-27), a first pull wire that is coupled to the steering mechanism and connected to the distal region of the guidewire lumen (col. 6, lines 5-9, 16-22), and wherein actuation of the steering mechanism articulates the distal region of the guidewire lumen (col. 6, lines 16-22), wherein the catheter shaft is moveable relative to the guidewire lumen (col. 3, lines 21-24), and wherein eh proximal balloon region of the inflatable balloon is coupled to the catheter shaft and the distal balloon region of the inflatable balloon is coupled to the guidewire lumen (fig. 1; col. 3, lines 39-42).
Claim 20 further calls for a second pull wire that is coupled to the steering mechanism and connected to the distal region of the guidewire lumen.  Lalonde does not disclose a second pull wire.  Summers teaches two pull wires anchored to the distal end of the catheter and connected to the steering mechanism (col. 4, lines 31-43) thereby allowing bidirectional steering of the distal end of the catheter as is well known in the art (fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mdofiy the device of Lalonde to include a second pull wire as taught by Summers to allow for bidirectional steering of the catheter which improves the function of the catheter.
Claim 20 further calls for the first puller wire and the second pull wire to be secured to a steering anchor, the steering anchor position with the distal of the guidewire lumen and secured to an interior or and exterior of the guidewire lumen.  Benscoter teaches a steerable catheter having steering wires to deflect the distal end of the catheter wherein the wires are all connected to a wire anchor 38 secured to the interior of the lumen (col. 3, lines 57-60) which provides a simple and secure mechanism for attaching the wires to the catheter (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lalonde in view of Summers discussed above to include a steering wire anchor secured to the inner lumen of the guidewire lumen as taught by Benscoter to provide a simple and secure mechanism for attaching multiple wires to the distal tip of the catheter.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Summers in view of Benscoter as applied to claim 8 above, and further in view of Truckai et al (US 5,487,757).
Claim 10 differs from the teachings above in calling for the steering anchor to be secured to an exterior region of the guidewire lumen.  Truckai teaches a steerable catheter comprising a steering anchor 62 that secures steering wires to the distal tip of the catheter (col. 7, lines 59-61), and further that the anchor is secured to an exterior of the catheter distal end (fig. 3A).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter described above to have the anchor located on the exterior of the guidewire lumen as taught by Truckai because this is a known location for a steering anchor that provides a secure connection of the wires to the catheter.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Summers in view of Benscoter as applied to claim 8 above, and further in view of Laub.
Claim 12 calls for the first pull wire and the second pull wire to be positioned within an interior of the guidewire lumen.  Lalonde in view of Summer teach a first pull wire and a second pull wire extending from the proximal end to the distal end of the guidewire lumen, but fails to specifically disclose the location of the wire.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Lalonde to have the first pull wire extending through the guidewire lumen of the catheter because Laub teaches that the central lumen of the catheter is a suitable alternative to any other placement of the wire when providing steering wires within a catheter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783